UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 18, 2012 (April 18, 2012) Mediware Information Systems, Inc. (Exact name of registrant as specified in its charter) New York 1-10768 11-2209324 (State or Other Jurisdiction (Commission File Number) (I.R.S.Employer of Incorporation) Identification No.) 11711 West 79th Street, Lenexa, KS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(913) 307-1000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. By press release dated April 18, 2012, Mediware Information Systems, Inc. (the "Company") announced that it has signed an agreement to acquire certain business assets of the Netherlands based software and services company, Cobbler ICT Services BV. A copy of the full text of this press release is attached as Exhibit 99.1 to this report on Form 8-K. Item 9.01Financial Statements and Exhibits. (c) Exhibits. Exhibit 99.1 Press Release of Mediware Information Systems, Inc., dated April 18, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIWARE INFORMATION SYSTEMS, INC. Date: April 18, 2012 By: /s/T. Kelly Mann T. Kelly Mann Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release of Mediware Information Systems, Inc., datedApril 18, 2012.
